 Case 2:18-cv-09556-SP Document 24 Filed 04/29/20 Page 1 of 1 Page ID #:474



1    JAMES P. SHEA (State Bar No. 162483)
     LAW OFFICE OF JAMES P. SHEA
2    5055 Wilshire Blvd., Suite 830
     Los Angeles, CA 90036
3    Telephone: 323-954-9605
     Fax: 323-954-9012
4    E-mail: lawoffice5055@aol.com
5    Attorney for Plaintiff
6

7

8                             UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11

12   ELEUTERIO NEVAREZ,               )           No. 2:18-CV-09556-SP
                                      )
13                Plaintiff,          )           ORDER AWARDING EQUAL
                                      )           ACCESS TO JUSTICE ACT
14          vs.                       )           ATTORNEY FEES PURSUANT
                                      )           TO 28 U.S.C. § 2412(d), AND
15   ANDREW M. SAUL, Commissioner of )            COSTS PURSUANT TO 28 U.S.C.
     Social Security,                 )           § 1920
16                                    )
                  Defendant.          )
17                                    )
     ________________________________ )
18

19          IT IS ORDERED that EAJA fees and expenses are awarded in the amount of
20   four thousand, five hundred dollars ($4,500.00), pursuant to 28 U.S.C. § 2412(d),
21   and costs pursuant to 28 U.S.C. § 1920 in the amount of four hundred dollars and no
22   cents ($400.00), subject to the provisions of the EAJA and subject to the terms of the
23   stipulation between the parties.
24

25   Dated: April 29, 2020              ____________________________________
26                                      HON. SHERI PYM
                                        UNITED STATES MAGISTRATE JUDGE
27

28
